Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al (US2009/0286631 A1) (hereinafter Hammons) in view of Hammons (US2012/0010028 A1) and Core (5,452,896).
Claim 1, Hammons discloses an apparatus comprising:
a plurality of upright frames (support structures 10, 20, 30, 40, 50, 60, 70), wherein the plurality of upright frames include: first, second, third and fourth upright frames, wherein each upright frame includes;
a first upright pole (double extension leg 11/13; 21/23; 31/33; etc.);
a second upright pole (double extension leg 12/14; 22/24; 32/34; etc.);
a first and second lateral segments (upper and lower horizontal segments between 11/14 and 21/24 covered with sleeve 120 and 121) to connect a first end of the first upright segment to a first end of the second upright poles respectively;
a first and second base segments (footing 15 and 16 respectively; 25, 26; 35/36; etc.) to couple to a lower end of the first upright segment and the second upright segment respectively, 
wherein the first and second base segment comprises a first (13; 23; 33; etc.)  and second (12; 22; 32; etc.) round tubes respectively to contact the ground along a length of the first round tube, the first and second base segments is to couple to the lower ends of the first and second upright segments to orient the first and second round tubes perpendicular to the lateral segments (figure 1); and
a batting cage net  (200) to be attached to the first and second lateral segments.
Hammons ‘631 discloses the claimed device with the exception of the plurality of cross members and couplings.  However, as taught by Hammons ‘028 (figure 9; paragraph 0023) it is well known to include interconnecting pipes 605 (cross members) on the top and sides of the frame work 607 in order to provide an alternate method of supporting the pitching tunnel.  
Hammons ‘631 as modified in view of Hammons ‘028 disclose the claimed device but do not expressly disclose the manner of connecting the cross member to the vertical supports i.e. couplings.  However, as taught by Core (figure 2; column 2, lines 35-66 and column 4, lines 30-40; show the cross members/frame top poles 11 and 32; additionally frame top poles 13 and 14 include connector ends 15 forming an elbow and are received in the connectors 12 included on the vertical poles 9, 10) it is well known to connect interconnecting pipes to the frame work in order to provide an alternate method for supporting the practice cage.  It would have been obvious to one of ordinary skill in the art to have included such a cross member for Hammons’ ‘631 assembly given that Core teaches such is a desireable manner to support the pitching tunnel.  
Claim 2, Hammons ‘631 discloses that the pitching tunnel can be any shape (oval, circular, square, arched, etc.) and can be adjusted in height from 0 inches of the ground to a height of 108 inches from the ground (paragraph 0011).  Hammons ‘631 does not expressly disclose the batting cage having a trapezoidal cross-section.  It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cage having a trapezoidal cross-section was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 3, Hammons ‘631 as modified above shows the first upright pole, the second upright pole, and the first lateral segment form, with a horizontal ground surface, a first trapezoidal element; and the third upright pole, the fourth upright pole, the second lateral segment form, with the horizontal ground surface, a first trapezoidal element.
Claim 4, Hammons ‘631 as modified in view of Hammons ‘028 further shows the batting cage net is attached to hang beneath the first and second lateral segments (figure 9 shows the netting is attached beneath the lateral segments).
Claim 5, Hammons ‘631 as modified above in view of Core shows one or more of the first, second, third, or fourth cross members comprises a tube member to accept and mate with a length of the vertical segment of a corresponding cross member (as shown in figure 2; tube members 12 receive the ends of the cross members).
Claim 6, Hammons ‘631 as modified above in view of Core further shows each of the first, second, third, and fourth cross members comprises a respective tube member (12).
Claim 7, Hammons ‘631 as modified above in view of Core further shows the first cross member is connected to align with a length of the first upright pole, the second cross member is connected to align with a length of the second upright pole, the third cross member is connected to align with a length of the third upright pole, and the fourth cross member is connected to align with a length of the fourth upright pole (figure 2 of the Core reference shows that the cross members are aligned with the respective upright poles).
Claim 8, Hammons ‘631 further shows the third upright pole the plurality of upright frames are adapted to support a batting cage net (200) when in use and the plurality of upright frames are nestable together or may be placed directly adjacent each other when not in use (figure 5 shows the frames are nestable together).
Claim 9, Hammons ‘631 shows the poles of the first upright frame have round cross-sections and poles of the second upright frame have round cross-sections (as shown in the figures, the poles have a round cross-section).
Claim 10, Hammons ‘631 shows the batting cage assembly comprises a portable batting cage assembly (figures 4 and 5 show the assembly in a collapsed position and ready for transport).
Claim 11, Hammons ‘631 shows the batting cage assembly comprises a collapsible batting cage assembly (figures 4 and 5 show the assembly in a collapsed position and ready for transport).
Claim 12, Hammons ‘631 as modified above in view of Core further shows the cross member couplings couple to corresponding cross members in a temporary manner to enable disassembly and reassembly of the batting cage assembly (figure 2 of the Core reference shows the cross members 13, 14 removably attach to couplings 12).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 17-19 of U.S. Patent No. 10,933,294 (‘294).   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 17-19 of ‘294 discloses a plurality of upright frames having first, second, third, fourth etc. telescopic segments; a plurality of lateral segments connecting a second end of the upright segments; a plurality of corresponding base segments coupled to the respective upright segments; a plurality of corresponding cross members coupled to the respective upright segments; coupling members for releasably receiving the cross members; and a batting cage netting, wherein the assembly is compactable and transportable. Claims 1-7, 17-19 of ‘294 read on claims 1-2 of the present application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petty ‘191.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
18 November 2022